ORDER
George Page, Sr. applied for disability benefits and supplemental security income, claiming that chronic lower back pain caused by a work-related injury prevented him from working. The Social Security Administration denied his application, and an administrative law judge concluded that he was not disabled. After the Appeals Council denied review, the ALJ’s ruling became the final decision of the Commissioner of Social Security. The district court affirmed and Page appeals. We affirm because substantial evidence supports the ALJ’s decision.
This appeal concerns Page’s July 2001 application for benefits, his third application since he last worked in March 1997. His prior applications were denied in June 1999 and May 2001 after hearings by ALJs, and Page did not challenge either of those decisions in federal court. The Commissioner, though, does not argue that *886any part of Page’s claim is precluded by the prior decisions.
Page, who was born in 1953, was employed as a machine operator from 1981 until 1996, when he had a spinal fusion for a 1993 back injury. He returned to his job five months later performing light and sedentary parts packing work. In his 2001 application, Page alleged that he was laid off in 1997 and that chronic lower back pain has prevented him from working since then.
The ALJ reviewed the reports of five doctors who examined Page between September 2001 and December 2002, and gleaned from them that Page had a normal gait, strength and sensation, that he could meet all the physical demands of sedentary work and had fair to good mental capacities for employment. One doctor noted a fractured screw that did not require any treatment, and another reported diffuse tenderness across the lumbosacral region. Page has multi-level degenerative disc disease, a breakdown of the discs that separate the vertebrate of the spine.
At a hearing in December 2002, Page testified that he suffers chronic pain in his lower back that sometimes radiates to his legs or shoulders. He stated that his activities are very limited. He prepares meals in the microwave, plays solitaire on his computer, and watches television. He washes dishes, though this takes him “quite a while,” and he shops for groceries, though his son carries the groceries up to the apartment. Pain prevents him from sleeping more than two hours a night. He said that he takes Oxycontin about five times a week to relieve his pain, but avoids taking the drug more frequently because he fears becoming addicted. He also stated that he cannot lift more than a gallon of milk, or stand for more than twenty minutes, or sit for more than thirty to forty-five minutes. He added that he also must lie down a few times during the day.
The ALJ asked a vocational expert to testify regarding the job prospects for a series of three hypothetical individuals of Page’s age, education, and work experience, each with a different residual functional capacity (“RFC”). The first individual could lift twenty pounds occasionally and ten pounds frequently, and sit or stand for only thirty minutes at a time. The VE gave examples of several thousand light and sedentary jobs such an individual could perform in the economy (e.g., 4,000 light industrial assembly jobs in Wisconsin). The second hypothetical individual resembled the first except that he could perform only limited bending, pushing, pulling and twisting, and no climbing or crouching. The VE testified that these additional limitations would eliminate the individual’s ability to perform any light jobs, but that such a person would still be able to perform several thousand sedentary jobs (e.g., 7,200 bench-work assembly jobs in Wisconsin). The ALJ’s final hypothetical involved an individual with more extreme limitations than Page, even measured by Page’s own testimony. The VE testified that there were no jobs in the economy for an individual with the previous limitations and who in addition could work only four hours per day, needed to lie down four hours per day, and would be absent due to pain at least two times per month.
The ALJ applied the five-step analysis of 20 C.F.R. § 404.1520(a)(4)(i) — (v) to find that Page had not engaged in substantial gainful employment since the alleged onset of his disability (step one); that his back pain was a severe impairment (step two); but that it did not qualify as a listed impairment (step three). After determining that Page retained the RFC to perform light work, which is simple, routine, repetitive, and low stress, the ALJ concluded that he was unable to perform his past relevant work (step four), but that he *887could perform other work in the national economy (step five).
Page’s brief on appeal is almost devoid of legal argument and supporting authority and nearly fails the requirements for appellants’ briefs found in Fed. R.App. P. 28(a)(9). See Anderson v. Hardman, 241 F.3d 544 (7th Cir.2001). Nevertheless, generously construing his pro se brief, id. at 545, we can discern one issue for review. Page challenges the ALJ’s conclusion that he can perform a significant number of jobs in the national economy, arguing that the ALJ twisted the VE’s testimony. In fact, Page contends, the VE testified that no jobs would be available in the economy for an individual with his limitations.
Page misunderstands the progression of hypothetieals posed by the ALJ to the VE and the purpose of that line of questioning. The VE testified to the job prospects of hypothetical individuals with various physical limitations, but expressed no opinion about which reflected Page’s own abilities. The ALJ subsequently found that Page’s RFC was encompassed by the first hypothetical and therefore properly relied on the VE’s testimony to find that Page could perform a number of light jobs in the economy. The second hypothetical roughly corresponded to the RFC argued by Page, but the ALJ ultimately found that Page possessed greater physical capacities than he admitted. In any event, even if the ALJ had found that Page’s RFC was no greater than that in the second hypothetical, he still would have found Page not disabled had he relied on the VE’s testimony because the VE stated that many sedentary jobs would be available to such an individual. Only in response to the ALJ’s third hypothetical, which posed an extreme set of physical limitations that Page did not even claim to possess, did the VE testify that no jobs would be available in the economy.
To the extent that Page raises additional arguments in his reply brief not mentioned in his opening brief, those arguments are waived. APS Sports Collectibles, Inc. v. Sports Time, Inc., 299 F.3d 624, 631 (7th Cir .2002).
AFFIRMED.